 In the Matter of NORTHERN REDWOOD LUMBER COMPANY, EMPLOYERandLOCAL UNION No. 3, INTERNATIONAL UNION OF OPERATINGENGINEERS, AFL,1 PETITIONERIn the Matter of NORTHERN REDWOOD LUMBER COMPANY, EMPLOYERandLOCAL No. 3046, LUMBER AND SAWMILL `YORKERS OF THE UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS, AFL, PETITIONERCases Nos. 20-RC-568 and 20-RC-585.-Decided January 08,1950DECISIONANDDIRECTION OF ELECTIONUpon separate petitionsduly filed, a consolidated hearing was heldbeforeHarryBamford, hearing officer.The hearing officer's rulingsmade at thehearing are free from prejudicialerror and are herebyaffirmed.2'The names of both Petitioners appear as amended at the hearing.2The Petitioner in Case No. 20-RC-585, Local No. 3046, Lumber and Sawmill Workersof the United Brotherhood of Carpenters and Joiners, AFL, herein called Sawmill Workers,moved that the Petitioner in Case No. 20-RC-568, Local Union No. 3, International Unionof Operating Engineers, AFL, herein called Engineers, be excluded from participation in thehearing, on the ground that the Regional Director in a letter dated June 24, 1949, haddismissed the Engineers' petition.As the dismissal letter was sent in error and theEmployer was so advised, the hearing officer correctly denied the motion of the SawmillWorkers.The Sawmill Workers questions the sufficiency of the Engineers' showing, and theEmployer maintainsin itsbrief that the Sawmill Workers' showing is inadequate becauseit is in part based on authorization cards dated prior to the Sawmill Workers' strike ofmore than 2 years duration which started in January 1946.We have held on numerousoccasions that the showing of interest is an administrative matter not subject to collateralattack.Miller and Rhoads, Incorporated,86 NLRB 625;StokelyFoods,Inc.,78 NLRB 842.The Employer's offer of proof to the effect that the unit proposal of the Engineers wasbased solely on the limited extent of its organization was properly rejected by the hearingofficer.Historically, the Board only considers the extent of organization as a factor wherethere is no union willing or able to represent the employees in a more extensive unit.That is not the situation here, where the Sawmill Workers is asking for an over-all unit.United States Pipe & Foundry Company,87 NLRB 115;Garden State Hosiery Co., 74NLRB 318.The hearing officer properly refused to allow the Employer to develop testimony regardingthe type of employees eligible to membership in the Engineers.We have frequently heldthat the willingness of a Petitioner to represent the employees involved is controllingunder the Act, and not the eligibility of employees to membership.Iowa Packing Com-pany, A Division of Swift andCompany,85NLRB 1080;Modern Upholstered Chair Com-pany, Inc.,84 NLRB 95.88 NLRB No. 32.272 NORTHERN REDWOOD. LUMBER COMPANY273Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The Engineers desires a unit ,restricted to logging employees,while the Sawmill Workers seeks a unit composed of both logging andmill employees.The Employer favors the unit proposed by the Saw-millWorkers.The Employer is engaged in the year-round logging of timber andthe manufacturing of lumber. It possesses its own forests which areabout 101/2 miles from the town of Korbel, California, where the saw-mill, planing mill, lath mill, machine shop, power plant, dry kiln,green chain, and yards are located 4The trees are felled, peeled,5 bucked, and loaded on the Employer'slogging railroad and transported to the mill site where they are eitherbrought directly to the mill, dumped into the pond, or stockpiled onthe cold deck approximately one-quarter mile from the pondsThelogs are moved to the sawmill, cut into lumber, and processed for ship-ment on the Arcata and Mad River Railway, a common carrier whollyowned by the Company, which runs from Korbel to the Great North-ern Railway some 81/2 miles away.The mill crew consists of about 250 employees, and the woods crewof about 100 employees.Although the functions and skills of milland woods employees differ, there is some interchange of employeesbetween the 2 operations, as many men have prior experience in bothtypes of work.Most of the interchange is temporary ; permanenttransfers are infrequent. In addition to the employees, most of themskilled,who are moved from their regular position to meet a tem-porary need, a number of employees, such as construction men, surveyhelpers, and mechanics, work in both areas.And in the case of me-8The Sawmill workers contends that the Employer's notice, given sometime betweenApril and July 1946, terminating its contract-executed on November 12, 1943, and auto-matically renewed past its termination date of April 1, 1944, for a year in the absenceof 30 days' notice-was untimely and therefore the contract is still outstanding and a barto an election.As there has been no bargaining between the parties since February 1947,it is clear that this Union has ceased actively to represent the employees involved forthe past 2 years.Accordingly, we find, apart from other considerations, that the contractis not a bar to this proceeding.4The employees at the mill site are hereinafter referred to as mill employees.° In some cases the logs are peeled of bark at a later stage.°At the time of the hearing,logs were being temporarily decked in the pond itself ratherthan in the regular cold deck area because of the oversupply. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanics, part of their time in the machine shop itself is devoted torepair and maintenance of railroad and logging machinery equipment.Wage rates within the groups vary and although the average hourlyrate appears to be a little higher for the logging employees,the topmen in both operations are paid like amounts; employees on thosejobs which are similar receive the same compensation;there is a uni-form minimum wage; all wage increases since 1942 have been acrossthe board rather than on a job by job basis;and overtime provisionsapply equally to all employees.There are separate payrolls andtimekeepers for each operation,but all employees are paid at theEmployer's office in Korbel where the employment records are kept.Hiring, which is initially done by foremen or the superintendents,is not final until approved by the personnel and timekeeping depart-ments.All employees are subject to the same labor policy,grievance pro-cedure, and hours,7 and participate in the same seniority,sick leave,insurance,recreation,and vacation program.The two groups aresupervised by a mill superintendent and a logging superintendent, whoalong with the town superintendent and the office manager, are underthe direction of the Employer's two highest officials, the president andgeneral manager and the assistant to the president.Most of the employees have their homes in Korbel, a company-ownedand operated town.With the exception of a watchman and a me-chanic, no logging employees live in the woods area. Those employeeswho come from other towns are provided with bus transportation bythe Employer.There is no segregation or inequality of accommoda-tions among employees on the basis of their work as mill or loggingemployees.The Sawmill Workers represented an Employer-wide unit oflogging and mill employees for more than 3 years following a consentelection held in January 1943.Although this Union has had no col-lective bargaining relations with the Employer since February 1947as a result of their differences over economic issues,-there is no indi-cation that disagreement as to the scope of the unit was a cause of theabandonment of the bargaining.Indeed, the Employer now agreeswith the petitioning Sawmill Workers, the bargaining agent duringthe 3-year period, that an over=all unit is the appropriate one.We have frequently held that where, as here, the Employer's activi-ties form one continuous operation from the felling of the trees to theshipment and sale of lumber, the employees engaged in logging and'However,the logging employees spend a total of 80 to 100 minutes more riding on thelogging railroad to and from the woods area. NORTHERNREDWOOD LUMBER.COMPANY .275mill work may together constitute a single appropriate unitsThere-fore, in view of the collective bargaining history on an over-all basis; sthe integration of the Employer's operations; the interchange of em-ployees; the common labor policy and employee benefits; and theresidence of most employees in the same community; we find that thewoods crew and mill employees together comprise a single appropriateunit.There remains for consideration the specific composition of the unit.The parties agree to or do not oppose having the following comprisethe unit in the event of an over-all unit finding;All logging, cold deck, pond, sawmill, planing mill, lath mill, ma-chine shop, power plant, yard and green chain, dry kiln, mill mainte-nance, and construction employees, but excluding the deputy sheriff,timekeepers, office, hotel, cookhouse, sweet shop, and general storeemployees; professional employees-chief engineer and logging engi-neer-the purchasing agent of the supply store, and certain super-visors,namely, the town, logging, and mill superintendents; thewoods, sawmill, planing mill, machine shop, construction department,road construction, and section (track and maintenance) foremen, theyard foreman and shipping clerk, the chief electrician, and the bullbuck.However, the parties disagree or refuse to stipulate withrespect to the inclusion of the following employees :Lath leader:Lath leader, John Hard, divides his time about equallybetween working and directing the eight employees in the lath mill.Although he does not have the power to hire or discharge employees,he can recommend such action to the foreman who has jurisdictionover both the lath mill and sawmill.However, it is not clear whetherthe recommendations made are effective.As the lath leader also hasthe authority to adjust grievances, we find that the lath leader is asupervisor within the meaning of the Act.Millwright:As millwright H. Honeywell directs seven men andhas substantially the same powers as those of the lath leader, we findthat he is a supervisor within the meaning of the Act.Head fireman:The head fireman, A. French, is in charge of the 12men in the boiler room and has substantially the same authority as thelath leader.Accordingly, we find that he is a supervisor within themeaning of the Act.8 Quincy Lumber Company,67 NLRB 1119;Louisiana Cypress Lumber Company, Inc.,73' NLRB 909;Farmville Manufacturing Company,76 NLRB 237;The J. N. Bray Co.,83NLRB 388;Weyerhaeuser Timber Company(SpringfieldLumber Division), 87NLRB1076.Cf.Matheny Creek LumberCo., 85 NLRB 515,Willamette National Lumber Company,74 NLRB 569.9 Quincy Lumber Company, supra;Dierks Lumber&Coal Company,52 NLRB 531;California Door Company,52 NLRB 68.882191-51-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDDry kiln foreman:At the time of the hearing, the Employer hadbegun to operate kilns which had just been built.The dry kiln fore-man, whose staff will increase from three to at least eight employeeswhen the kilns are in full operation, will at that time have the powerto hire and discharge employees.Therefore, we find that he is asupervisor within the meaning of the Act.Tally man (green chain foreman):John Salladay divides his timebetween directing the 13 men in the green chain and tallying theloads of lumber to determine their compensation. It appears that hehas the authority effectively to recommend the hiring and dischargeof employees.We find that he is a supervisor within the meaning ofthe Act.Straw boss:John Lafferty spends most of his time directing thework of 14 carrier drivers and graders in the yard crew.He alsomakes out tickets to determine the compensation for the contract lum-ber peelers whom he does not direct.After receiving orders from theyard foreman and shipping clerk as to the disposition of the lumber,the straw boss decides which order should take priority and also theexact tasks of the various workers.Prior to the recent advent of thenew yard foreman and shipping clerk, the straw boss had authority torecommend the hire and discharge of employees. It is not clearwhether the straw boss has been permitted to retain this authority.However, as in the earlier period, the straw boss has continued to takefull charge and assume the duties of the present yard foreman andshipping clerk whenever the latter is absent.We find that JohnLafferty is a supervisor within the meaning of the Act.Cold deck foreman:As already indicated, the Employer, which or-der him and possesses the same authority as the lath leader.We findthat he is a supervisor within the meaning of the Act.Cold deck foreman:As already indicated, the Employer, which or-dinarily carries on its cold decking in an area about one-quarter ofa mile from the pond, is temporarily decking its logs in the pond itselfbecause of the surplus.At the hearing it was stated that the Em-ployer intends to return to its regular system of cold decking.At thattime the temporary cold deck foreman, one Harrison, will return tohis duties as head loader.Under normal operations, the cold deckforeman directs seven employees and has the power to adjust griev-ances and to hire and discharge employees.We find that the regularcold deck foreman is a supervisor within the meaning of the Act.Accordingly, if at the time of the election, there has been a resumptionof the regular cold decking operations and the foreman thereof pos-sesses his usual authority, he should be excluded from the unit. NORTHERN REDWOOD LUMBER COMPANY277Filer:Clarence Main as head filer is responsible for all saws anddivides his time between working and directing two other filers.Hehas the authority effectively to recommend the transfer, hiring, anddischarge of these employees.We find that he is a supervisor withinthe meaning of the Act 10Scalers:The scaler acts as an estimator and makes a record of thevolume of timber felled, decked, and peeled.This record, which issent to the office, is used to determine the wages of certain woodsemployees.He also inspects the logs and points out any shortcom-ings in their performance to the employees involved.Any failure tocorrect defective work results in the employees being sent to thebull buck.The scaler has neither the power to hire or discharge em-ployees nor the authority to recommend such action.The Employercontends that the work of the scaler is in the "nature of timekeeping"and that he should be excluded from the unit because of his close con-nection with management.We find that the scaler is not a confi-dential employee and that despite the clerical aspect of some of hiswork, his interests and duties are sufficiently allied to those of theother employees in the unit to warrant inclusion within that unit Y,We shall include scalers in the unit.Hook tenders :Each hook tender has a crew numbering from 10 to14 employees. In connection with directing their work of riggingtrees, yarding logs to loading points, and loading logs on trucks, thehook tender devotes 30 to 40 percent of his time to doing manualwork.The hook tender has the right to fire employees and he alsohas the authority to recommend the hiring of employees.We findthat he is a supervisor within the meaning of the Act 12Rigging slingers (head riggers) :Under the supervision of a hooktender, therigging slingerspends about 70 percent of his time workingas part of a rigging crew and the remainder giving routine orders tothe othermembersof the crew, usually three choker setters and onewhistle punk.Although the Employer contends that the riggingslinger's recommendations as to transfer, hiring, and discharge aregiven weight, the hook tenderis familiarwith the work of the riggingcrew and on the basis of his own observationis able to make decisionsby exercising his independent judgment.We find that rigging sling-ers are not supervisors within the meaning of the Act, and we shalltherefore include them in the unit.10Atlas Tag Company,84 NLRB 685;General Electric Company,80 NLRB 174."Veneer Products, Inc.,81 NLRB 492;Potlatch Forests, Inc.,80 NLRB 613;PotlatchForests,Inc., etat.,52 NLRB 1377;SmithWoodProducts,Inc.,62 NLRB 920.12Willamette National Lumber Company, supra; SmithWoodProducts, Inc., supra;Caspar Lumber Company,55 NLRB 819. 278DECISIONSOF NATIONALLABOR RELATIONS BOARDWatchmen:Two regular watchmen patrol the mill at night; theymake hourly tours and punch time clocks.Their principal functionis that of fire watchers, and although they are neither armed nor depu-tized, they are authorized to guard against trespassers on the Em-ployer's property and to report such incidents to the management.Two other watchmen carry on substantially the same duties at thecold deck area and in the woods.As these four employees spend alltheir time protecting-the Employer's premises, we find that they areguards within the meaning of the Act.We shall, therefore, excludethem from the unit 13A janitor acts as a watchman for one 8-hour shift each week.Therest of the week is devoted to clean-up duties in the Employer's officeand general store.As the janitor spends the greater part of his timedoing maintenance work, we find that he is not a guard within themeaning of the Act 14However, we are hereinafter excluding boththe office and general store employees in accordance with the desiresof all the parties.As the janitor's interests are allied mainly withthese groups, we shall exclude him from the unit.Survey helpers :Working under the two professional employeeswhom we are hereinafter excluding from the unit in accordance withthe agreement of the parties are two survey helpers, namely, a transitman and a staff man. They assist the chief engineer and loggingengineer.The transit man runs a transit line and is required to de-termine grades and slopes.The staff man has among his duties thecutting of brush.The Employer 'contends that as part of a separateprofessional group not directly concerned with production and main-tenance functions the survey helpers should be excluded from the unit.As we find that they are not themselves professional employees andhave a sufficient community of interest with the mill and woods em-ployees, we shall include them in the unit.'5Supply store:The supply store is in a separate building wheresupplies for the entire operation except the retail store are kept.In charge is the purchasing agent who divides his time about equallybetween such tasks as ordering supplies and receiving and issuingthem.The parties agree that he should be excluded but they dis-agree as to his helper who runs the supply store in his absence. Itappears that to a considerable extent the supply store services the13Namm's,Inc.,81 NLRB1019;Bentwood Products,Inc.,81NLRB 635;St.Paul and'Tacoma Lumber Company,81 NLRB 434.14 SampselTime Control, Inc.,80 NLRB1250;Carolina Metal Products,Inc.,76 NLRB-644.15TheGliddenCompany, Southern Pine Chemical Division,and Nelio Resin ProcessingCorporation,61 NLRB 297. NORTHERN REDWOOD LUMBER COMPANY279mill and wood employees.We shall therefore include the supplystore helper in the unit.Bunkhouse:Three employees maintain the bunkhouse: the bullcook who is in charge, a full-time worker who assists him with thecleaning, and a part-time clean-up helper.Their dutiesare lessclosely allied with the mill and woods employees than with the hoteland cookhouse employees whom we are excluding from the unit inaccordance with the agreement of the parties.Therefore, we shallalso exclude the bunkhouse employees from the unit.Town maintenance crew:This crew consists of carpenters, painters,plasterer-paperers, and a plumber.They repair and maintain theCompany's service facilities, namely, the houses, hotel, bunkhouse,and cookhouse.Only in an emergency do they perform any workin the mill or the woods.Their duties and interests are not closelyconnected with the production and processing of lumber.Therefore,we shall exclude them from the unit.Railroad employees:As already indicated, the Company owns andoperates two railroads, a private logging railroad and the Arcataand Mad River Railroad, a common carrier.Each has a four-mancrew consisting of a conductor, brakeman, engineer, and fireman.We shall exclude the employees of the common carrier in accordancewith Section 2 (3) of the Acts and the agreement of the parties.However, the brakeman on the Arcata Railroad is carried on the pay-roll of the Northern Redwood Lumber Company and the engineeron the logging railroad is on the Arcata payroll so that he may pre-serve his retirement rights under the Railroad Retirement Act.Therailroad on which these employees perform all or most of their tasksis reimbursed for such services.The Arcata brakeman, who worksmainly on that railroad, is essentially an employee of the commoncarrier and is therefore not subject to our jurisdiction.But theengineer on the logging railroad, where he spends most of his time,is anemployee within the meaning of the Act and as such is subjectto our jurisdiction.As the logging railroad forms an important link in the Employer'soperations and the duties and interests of its crew are sufficientlyrelated to those of the mill and woods employees included in the unit,we shall include in the unit all of its crew except the conductor.The conductor, who is in charge of the train, has the authority effec-tively to recommend the hiring, transfer, and discharge of employees.We shall therefore exclude him as a supervisor.16 This section provides in part as follows :The term "employee" . .. shall not include . . . any individual employed byan employer subject to the Railway Labor Act. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoth railroads are maintained by a section gang which spendsabout 60 percent of its time on the logging railroad and 40 percenton the Arcata railroad.These employees are carried on the payrollof the Northern Redwood Lumber Company which is reimbursed forwork done on the Arcata railroad.As more than half of their timeis devoted to the logging railroad and their interests and duties aresufficiently close to those of that train crew and other woods and millemployees, we shall include the section gang in the unit.We find that the following employees of the Employer at Korbel,California, constitute a single over-all unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act :All mill, woods, and railroad employees including cold deck, pond,sawmill, planing mill, lath mill, machine shop, power plant, yard andgreen chain, dry kiln, mill maintenance, construction department, androad construction employees, scalers, rigging slingers, survey helpers,supply store helper, section gang, logging railroad engineer, brake-man, and fireman; but excluding the deputy sheriff, watchmen, janitor,timekeepers, office, hotel, cookhouse, bunkhouse, sweet shop, generalstore, Arcata and Mad River Railroad employees; town maintenancecrew; chief engineer, logging engineer; purchasing agent of the supplystore; the town, logging, and mill superintendents; the woods, saw-mill, planing mill, machine shop, construction department, road con-struction, pond, cold deck '1_7 and section (track and maintenance)foremen; yard foreman and shipping clerk, chief electrician; bullbuck, logging railroad conductor, lath leader,"' millwright,19 headfireman,20 dry kiln foreman, tally man (green chain foreman)," strawboss,22 filer '23 hook tenders, and any other supervisors as defined inthe Act.DIRECTIONOF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National Labor"See discussionsupraregarding conditions for excluding the cold deck foreman fromthe unit.11 John Hard.19H. Honeywell.20 A. French.21John Salladay.22 John Lafferty.23 Clarence Main. NORTHERN REDWOOD LUMBER COMPANY281Relations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because- they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargainingby Local No. 3, International Union of Operating Engineers, AFL,24or by Local No: 3046, Lumber and Sawmill Workers of the UnitedBrotherhood of Carpenters and Joiners, AFL, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.24The Engineers expressed its willingness to appear on the ballot in the event of anover-all unit finding.